DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 12 - 24 are presented for examination. Claims 12 - 24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 12 on page 5, line 5 is not shown in FIG. 1b or the drawings, in general. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 - 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 12, line 10 lacks antecedent basis for “comprises the following steps”.

Dependent claims 13 - 24 are rejected due to inherited claim deficiencies of claim 12.

Claim 18 does not end with a period, and without the punctuation, the claim appears to be incomplete and deficient. It is unclear if the claim ends at “the path of travel” or if there is more to the claim that is omitted. Without the period to end the claim, the claim is unclear and vague due to being incomplete and deficient.

Dependent claim 19 is rejected due to inherited claim deficiencies of claim 18.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 - 15, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ooms et al. (WO 2013137733 A1), hereinafter “Ooms”, and further in view of Horton (WO 2015052489 A1), hereinafter “Horton”.
As per claim 12, Ooms discloses:
	a method of planning a platform lift, in particular a stairlift, at a stair (Ooms, page 4, lines 17 - 18 discloses a method for making a stairlift at a staircase.)

acquiring 3D-data of the stair on which the platform lift is to be installed utilizing an augmented reality device (Ooms, page 7, line 10 and lines 21 - 22 discloses a 3D image of the staircase as well as the area displayed on screen once a 3D drawing is obtained.)

calculating a path of travel of the rail based on the acquired 3D-data and predetermined clearance information (Ooms, page 3, lines 18 - 23 discloses spatial locations of points on an image identified by AR marker tracking, providing information about positions of objects in the reconstructed scene, and page 7, lines 21 - 24, in which, generated points, lines and planes, are provided on a screen along with the 3D image, including automatically generating lines, planes, and points for forming the rail.)

visualizing at least part of the platform lift in accordance with the calculated path of travel with the augmented reality device (Ooms, page 6, lines 8 - 12 adds the position of the post and dimensions of the rail parts calculated to reconstruct the staircase on the screen.)

wherein acquiring 3D-data of the stair comprises the follow steps: observing an area of the stair with the augmented reality device (Ooms, page 6, lines 7 - 11 discloses using augmented reality to project an entire staircase on a screen using a camera.)

marking several locations of the stair with markers and confirming the location of the markers via a user input (Ooms, page 3, lines 3 - 14 discloses markers placed to provide information, along with AR marker tracking to determine the location of the marker.)

extracting surface information via a computer-based analysis on the markers and the 3D-data acquired by the augmented reality device (Ooms, page 3, lines 12 - 17 discloses the markers providing information to the AR marker tracking, including spatial information in terms of determining spatial position of points of objects, and provide measuring points for reconstructing objects.)

calculating the path of travel based on the 3D-data and predetermined clearance information (Ooms, page 3, lines 18 - 23 discloses spatial locations of points on an image identified by AR marker tracking, providing information about positions of objects in the reconstructed scene, and page 4, lines 20 - 23 adds the dimensions of the guide can be calculated and realized visually.)

While Ooms discloses a method of planning a platform lift, the prior art does not expressly disclose:
the platform lift comprising a rail, a platform, a chair, a drive unit for driving the platform along the rail, the platform attached to the drive unit.

Horton however discloses:
the platform lift comprising a rail, a platform, a chair, a drive unit for driving the platform along the rail, the platform attached to the drive unit (Horton, paragraph [0015] discloses a stairlift guide rail with a mounting bracket, with paragraph [0094] adds a stairlift unit, a stair unit lifting bracket, as well as a stairlift powered swivel seat motor.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the augmented reality use and marker location with regards to visualize a reconstructed staircase teaching of Ooms with the augment reality to capture staircase images for a stairlift guide teaching of Horton. The motivation to do so would have been because Horton discloses the benefit of the stairlift system that can be visualized as installed using augmented reality, but also provide the ability to identify all the component parts that can be installed for a customer immediately (Horton, paragraph [0106]).

For claim 13: The combination of Ooms and Horton discloses claim 13: The method of claim 12, including:
visualizing a platform and a seat along the calculated path with the augmented reality device (Ooms, page 4, lines 17 - 23 discloses a guide in which a person on a set moves along a stair lift to be installed based on placement of markers to calculate the dimensions of the guide of the stairlift for presenting visually, with page 4, lines 29 - 30 through page 5, line 1 adds the user moving on the object can be generated with the reconstructed staircase, including a rail projected on the image, in the augmented reality screen.)

For claim 14: The combination of Ooms and Horton discloses claim 14: The method of claim 12, including:
visualizing a passenger along the calculated path with the augmented reality device (Ooms, page 4, lines 17 - 23 discloses a guide in which a person on a set moves along a stair lift to be installed, with page 4, lines 29 - 30 through page 5, line 1 adds the user moving on the object can be generated with the reconstructed staircase, including a rail projected on the image, in the augmented reality screen.)

For claim 15: The combination of Ooms and Horton discloses claim 15: The method of claim 14, including:
visualizing the passenger along the visualized platform (Ooms, page 4, lines 29 - 30 through page 5, line 1 adds the user moving on the object can be generated with the reconstructed staircase, including a rail projected on the image, in the augmented reality screen.)

For claim 19: The combination of Ooms and Horton discloses claim 19: The method of claim 18 wherein:
the platform and/or the person is visualized swiveled around a vertical axis and/or tilted around a horizontal axis upon a user input (Horton, paragraph [0094] discloses a stairlift powered swivel seat motor that provides the ability to rotate the stairlift, as well as the ability to adjust an angle.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the augmented reality use and marker location with regards to visualize a reconstructed staircase teaching of Ooms with the augment reality to capture staircase images for a stairlift guide teaching of Horton, and the additional teaching of the stairlift rotating and angle adjustment, also disclosed in Horton. The motivation to do so would have been because Horton discloses the benefit of the stairlift system that can be visualized as installed using augmented reality, but also provide the ability to identify all the component parts that can be installed for a customer immediately (Horton, paragraph [0106]).

For claim 23: The combination of Ooms and Horton discloses claim 23: A method for installing a platform lift at a stair comprising the method for planning of claim 12 wherein geometrical data of the path of travel are used for manufacturing the rail (Horton, paragraph [0041] discloses rails for a stairlift of different sections being of different shapes, and paragraph [0106] discloses using augmented reality to visualize the stairlift as installed, and identify the components for installation and installed.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the augmented reality use and marker location with regards to visualize a reconstructed staircase teaching of Ooms with the augment reality to capture staircase images for a stairlift guide teaching of Horton, and the additional teaching of installing a stairlift based on augmented reality visualization, also disclosed in Horton. The motivation to do so would have been because Horton discloses the benefit of the stairlift system that can be visualized as installed using augmented reality, but also provide the ability to identify all the component parts that can be installed for a customer immediately (Horton, paragraph [0106]).

Claims 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ooms et al. (WO 2013137733 A1), hereinafter “Ooms”, in view of Horton (WO 2015052489 A1), and further in view of Ooms (WO 2016/124666 A1), hereinafter “Ooms 2”.

For claim 16: The combination of Ooms and Horton discloses the method of claim 14.
The combination of Ooms and Horton does not expressly disclose:
wherein a magnitude of the visualized person is adapted based on a user input.

Ooms 2 however discloses:
wherein a magnitude of the visualized person is adapted based on a user input (Ooms 2, page 3, lines 8 - 13 discloses the carrier, including a chair, footrest, seat and platform, that can be adjusted based on the user’s measurements.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the augmented reality use and marker location with regards to visualize a reconstructed staircase teaching of Ooms and the augment reality to capture staircase images for a stairlift guide teaching of Horton, with the measurements of a user taken into account to adjust the carrier in the stairlift teaching of Ooms 2. The motivation to do so would have been because Ooms 2 discloses the benefit of providing an easier, more reliable, lighter or cheaper construction and/or operation of the carrier along the staircase (Ooms 2, page 5, lines 27 - 29).

For claim 17: The combination of Ooms, Horton, and Ooms 2 discloses the method of claim 12.
wherein the platform and/or a person is visualized in various locations in accordance with the path of travel (Ooms, page 5, lines 35 - 36 through page 6, line 1 with regards to FIG. 1B as well as FIGS.1A, 2A and 2B discloses the seat at different locations along the rail, including at the top of the rail and the bottom of the rail.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the augmented reality use and marker location with regards to visualize a reconstructed staircase teaching of Ooms and the augment reality to capture staircase images for a stairlift guide teaching of Horton, with the different locations of the seat in the stairlift teaching of Ooms 2. The motivation to do so would have been because Ooms 2 discloses the benefit of providing an easier, more reliable, lighter or cheaper construction and/or operation of the carrier along the staircase (Ooms 2, page 5, lines 27 - 29).

For claim 18: The combination of Ooms, Horton, and Ooms 2 discloses claim 18: The method of claim 17, wherein:
the platform and/or the person is visualized in various orientations at the same location of the path of travel (Ooms, page 5, lines 35 - 36 through page 6, line 1 with regards to FIG. 1B as well as FIGS.1A, 2A and 2B discloses the seat at different positions along the rail, including turned at a different direction, assuming for the person to get off the seat at the bottom of the stairs.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the augmented reality use and marker location with regards to visualize a reconstructed staircase teaching of Ooms and the augment reality to capture staircase images for a stairlift guide teaching of Horton, with the different orientation of the seat in the stairlift teaching of Ooms 2. The motivation to do so would have been because Ooms 2 discloses the benefit of providing an easier, more reliable, lighter or cheaper construction and/or operation of the carrier along the staircase (Ooms 2, page 5, lines 27 - 29).

Allowable Subject Matter
Claims 20 - 22 and 24 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Ooms et al. (WO 2013137733 A1) discloses augmented reality use and marker location with regards to visualize a reconstructed staircase, and Horton (WO 2015052489 A1) adds installing a stairlift based on augmented reality visualization.

However, none of the references taken either alone or in combination with the prior art of record discloses:

Claim 20, wherein a collision situation with a real obstacle and the visualization of parts of the platform lift or the visualization of a person is determined by bringing the visualization of parts of the platform lift or the visualization of the person in the zone of influence of the obstacle, wherein the visualization of parts of the platform lift or the visualization of the person is in accordance with the path of travel.

Claim 21, wherein for avoiding a collision between an obstacle and the visualization of parts of the platform lift or the visualization of a person, the visualization of the platform or of the person can be swiveled around a vertical axis and/or tilted around a horizontal axis upon a user input.

Claim 22, wherein a tilting angle or a swivel angle, which supports an avoidance of collision, is stored in a data base in combination with a corresponding position along the path of travel.

Dependent claim 24 is allowable under 35 U.S.C. 103 for depending from claim 22, an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
June 4, 2022